Cuma., per O’Neall, J.
This court concurs fully in the instructions given by the judge below to the jury. It is only necessary to remark on the ground taken, questioning the sufficiency of the proof of Westbury’s deed, that it was all w'hich could be given, and enough to establish the existence of the paper more than thirty years ago. But when it is remembered, that under the title derived from Westbury, there was a survey in 1803, and an actual pedis possessio, commencing in 1806, of more than five years, the proof was sufficient to admit Westbury’s deed (which was more than thirty years old) as an ancient deed, without saying any thing about its execution.
The motion for a new trial is dismissed.
Gantt, Richardson, Evans, Butler and Earle, Justices, concurred.